 In theMatter of SEMI-STEEL CASTING COMPANY, EMPLOYERandUNITEDSTEELWORKERSOF AMERICA,CIO,PETITIONERCase No. 14RCD31. Decided February 9, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Glenn L. Mol-ler, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The-labor organizations involved claim to represent certain em-ployees of the Employer.3.InternationalMolders and Foundry Workers' Union of NorthAmerica, Local 59, AFL, herein called the Intervenor, contends thata contract between it and the Employer constitutes a bar to the pro-ceeding.On November 29, 1943, following a consent election, the Intervenorwas certified as the exclusive bargaining representative for the em-ployees in a unit stipulated to be appropriate herein.Thereafter, onJanuary 25, 1944, the Intervenor filed an unfair labor practice chargeagainst the Employer, alleging that the Employer had refused to bar-gain in violation of Section 8 (5) of the Act. On March 14, 1946, theBoard found that the Employer had violated Section 8 (5) of the Act 1and issued a Decision and Order which was sustained on March 13,1947, by the United States Court of Appeals for the Eighth Circuit.2The decree of the Court of Appeals enforcing the aforesaid Board'sdecision was stayed until October 13, 1947, on which date the UnitedStates Supreme Court denied the Enmployer's application for a writ ofcertiorari.3166 NLRB 713.7160 F. 2d 388(C. A. 8).3 332 U. S. 758.88 NLRB No. 128.609 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 28, 1948, the Employer, posted notices of compliancein its plant in the form required by the Board's order and the Court'sdecree.Although the order and decree also required the Employerto bargain with the Intervenor upon the latter's request, it was notuntil September 15, 1948, that the Intervenor requested a bargainingconference with the Employer.Almost a year later, aftera seriesof conferences beginning on September 21, 1948, a contract wasexecuted on August 30, 1949.However, before the execution of thecontract, the Petitioner on August 8, 1949, requested recognition fromthe Employer as the exclusive bargaining representative of its em-ployees.This request was refused and on August 12, 1949, the Peti-tioner filed its petition herein.On the basis of the above facts, the Intervenor argues that it wasentitled to a 1-year period free of rival claims in which to negotiatea contract with the Employer, that the 1-year period began on Oc-tober 27, 1948, the date on which the 60-day posting period of com-pliance expired and the effect of the prior unfair labor practice ofthe Employer had presumably been dissipated; and that inasmuch asits contract was executed on August 30, 1949, within that 1-year period,the contract is a bar to this proceeding.We agree with the Intervenor that it should not be penalized forthe time which elapsed from the date of its certification until the,termination of litigation involving the unfair labor practices.'We donot agree, however, that the beginning of the 1-year period of collec-tive bargaining free of rival claims was postponed until October 27,1948, the expiration date for the posting of the compliance notices.The established practice of the Board has been that such periodbegins to run from the effective date of the Court's decree.5 It follows,therefore, in the absence of circumstances warranting an exception,that the contract in thiscase, in order to constitute a bar to a rivalunion's petition, should have been consummated by October 13, 1948.Upon consideration of the present record, we believe that there isinsufficient evidence to justify a deviation from the usual practice.In fact, the evidence clearly shows that the Intervenor did not usereasonable dispatch in requesting the Employer to engage in collectivebargaining.As stated above, it was incumbent upon the Intervenorafter the decree became effective to ask the Employer for a bargainingconference.The Intervenor waited for a period of almost 1 yearbefore making such a request. In view of the foregoing and the entirerecord herein, we find that the contract, which was executed after theCf.Allis-Chalmers,50 NLRB 306, 312.°Mascot Stove Company,75 NLRB 427;Ellis-Klatscher&Co., 79 NLRB 183. SEMI-STEELCASTING COMPANY611filing of the petition and more than 1 year after the effective date ofthe court decree, is not a bar to this proceeding.We find that a question affecting commerce exists concerning the.representation of employees of the Employer within the meaning ofSection 9(c) (1) and Section 2 (6) and(7) of the Act.4. In accordance with the stipulation of the parties, we find thatithe following employees of the Employer constitute a unit appropriate.for purposes of collective bargaining within the meaning of Section.9 (b) of the Act:All production and maintenance employees at the Employer's:St. Louis, Missouri, plant, excluding general office employees, clericals,,guards,professional employees,and supervisors as defined in the Act..DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer,an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelationsBoardRules andRegulations, among the employees in the-unit foundappropriate in paragraphnumbered4, above, who wereemployed during the payroll period immediately preceding the dateoof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employees,on strike who are not entitled to reinstatement,to determine whetherthey desire to be represented,for purposes of collective bargaining, byUnited Steelworkers of America, CIO, or International Molders and_Foundry Workers' Union of North America, Local 59, AFL, or byneither.882191-51--40